Bloodworth, J.
An opinion in this case was rendered by this court, affirming the judgment of the superior court on both the main and the cross-bill of exceptions. See English v. Rosenkrantz, 26 Ga. App. 234 (105 S. E. 729). A writ of certiorari was granted by the Supreme Court; and upon a hearing of the cause that court affirmed the ruling of this court as to the cross-bill of exceptions, and reversed our ruling as to the main bill of exceptions, holding that “ it was error to overrule the demurrer to the petition as amended.” For the full opinion see 152 Ga. 726 (111 S. E. 198). Under this ruling the judgment formerly rendered by this court must be vacated; and the judgment of the superior court is reversed upon the main bill of exceptions, and affirmed upon the cross-bill.

Broyles, C. J., and Luke, J., concur.